Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.         The drawings are objected to because drawing sheets are not numbered. In this case, the drawing sheet should be numbered from 1/12 through 12/12.  See MPEP 608.2 (V) (t).    
           Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
2.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
3.         Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
            
            Regarding claim 4, “the rocker pin” lacks antecedent basis.
            Regarding claim 11, it is not clear how “further comprising the tool” which 
already recited in claim 1 limits the scope of invention. 

Claim Rejections - 35 USC § 102
4.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.          Claims 1-2, 4-6, 9 and 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lin (2014/0060269 A1). Regarding claim 1, Lin a punch driver comprising: a housing (10, 51) including an extension 14 for engagement with a tool 96 (paragraph 0030, last two lines; and Fig. 7), and including a bit aperture (shown in Fig. 4) for accepting a bit 80 therethrough; a holder 60 for accepting the bit 80 and configured for translation within the housing (Figs. 4-5); a hammer spring 31 positioned between the extension 14 and a hammer 30, the hammer defining a cavity 34 and configured for translation within the housing (10, 51); a rocker 40 positioned between the holder 60 and the hammer 30 so that when pressure is applied to the holder, the holder translates towards the extension at least a distance, the rocker 40 is repositioned to nest within the cavity 34 (Figs. 4-5) of the hammer 30, permitting translation of the hammer towards the holder for striking the rocker and translating the bit.  See Figs. 1-7 in Lin.
             Regarding claim 2, Lin teaches everything noted above including that the housing includes: a male portion(defined by the upper portion of the sleeve that includes the extension 14) including the extension 14; a female portion 51 housing at least a portion of the holder 60; and a central portion (defined by the lower portion of the sleeve 10 that includes threads 18) extending between the male portion and the female portion 51, wherein the female portion 51 and central portion are selectively fastened using threads defined by each. See Fig. 1 in Lin.
            Regarding claim 4, as best understood, Lin teaches everything noted above including a ball 70 positioned between the holder 40 (ad least the lower portion of the holder; Fig. 2) and the rocker pin.  
            Regarding claim 5, Lin teaches everything noted above including that the extension 14 has a hexagonal shape along a length of the extension.  See Fig. 2 in Lin.
            Regarding claim 6, Lin teaches everything noted above including one or more bits 80.  See Fig. 2 in Lin.
           Regarding claim 9, Lin teaches everything noted above including that the holder 60 defines a curved end (defined by the curved interior section that engages the flat end 44 of the rocker 30; Fig. 4) or pointed end engaged with a flat end 44 of the rocker for pivoting the rocker.  
          Regarding claim 11, as best understood, Lin teaches everything noted above including that the tool 96. See Fig. 7 in Lin.


Claim Rejections - 35 USC § 103
      6.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      basis for  all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


7.       Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lin in view of Welch (6,684,514). Regarding claim 1, Lin does not explicitly teach a male screw for selectively fastening the male portion and the central portion, wherein the male portion defines a male aperture therethrough and the male screw is configured to be screwed into the male aperture to engage the central portion. However, Welch teaches a separate male portion 4, and a central portion 2, and a female portion 22 in a housing of a punch drive. Welch also teaches a male screw 6 for selectively fastening the male portion 4 and the central portion 2, wherein the male portion defines a male aperture therethrough and the male screw is configured to be screwed into the male aperture to engage the central portion. See Fig. 4 in Welch. It would have been obvious to a person of ordinary skill in the art to provide Lin’s housing with the separate male and central portions connected together by fastening means, as taught by Welch, in order to separate the male portion from the central portion as needed and desired.
8.       Claims 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin. Regarding claims 7-8, Lin teaches everything noted above including that the holder 60 defines one or more wings 61 (Fig. 5) for nestingly engaging and translating along a groove (defined by the groove of the housing portion 51 that receives the wings 61. Lin does not teach a groove for each wing or more than one groove. However, Official Notice is taken that the use of a groove for each wing of the holder to guide and receive the wings of holder of a punch drive is old and well known in the art.

Allowable Subject Matter
8.         Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Regarding claim 10, Lin does not explicitly teach that the rocker defines a flat surface extending to a curved surface for engaging the ball. 
 
Conclusion
9.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Shu (2009/0008886), Cornwell et al. (2007/0108706), and Chang (2006/0145431) teach a punch drive. 

10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    

                                                                                                                                                                                                  March 1, 2022